 516H. TREFFINGER REPAIR SERVICESH. Treffinger Repair Services,Inc.andTeamstersLocal UnionNo. 776a/w International Broth-erhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Case 4-CA-15394Joel H.Levinson,Esq.,for the General Counsel.Norman I.White,Esq. (McNees,Wallace& Nurick),ofHarrisburg,Pennsylvania,for the Respondent.IraH.Weinstock,Esq.,of Harrisburg,Pennsylvania, forthe Charging Party.18 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON ANDSTEPHENSOn 30 May 1986 Administrative Law JudgeMarion C. Ladwig issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the Charging Party filed cross-exceptionsand a supporting brief.The National LaborRelations Board hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, 1 andconclusions2 and to adopt the recommended Orderas modified.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,H.TreffingerRepair Services, Inc.,Camp Hill, Pennsylvania, its officers, agents, suc-cessors, and assigns,shall take the actionset forthin the Order as modified.Delete paragraph 2(e) and reletter the subsequentparagraph.iTheRespondenthas excepted to some ofthe judge's credibility find-ings.The Board's establishedpolicy is not to overrulean administrativelaw judge's credibilityresolutions unless the clear preponderance of allthe relevantevidenceconvincesus that theyare incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefullyexaminedthe recordand find no basis for reversingthe findings.2 In adopting the judge's conclusion that employeeWertz wasnot dis-cnmmatonlydischarged,we do not relyon his finding that the GeneralCounsel failedtomake a prima facie case showing that a motivatingfactor inWertz'discharge was his union activity. Rather,we rely on thejudge's additionalfinding that the Respondenthas rebuttedthe GeneralCounsel's prima facie case by demonstratingthatWertz would have beendischargedeven if hehad not engagedin protected activity.Wright Line,251 NLRB 1083 (1980), enfd.662 F 2d 899 (1st Cit.1981), cert denied455 U.S. 989(1982),NLRB v TransportationManagementCorp.,462 U.S.393 (1983)2 The Unionrequeststhat we orderthe Respondent to reimburse it forattorney'sfeesunderTudee Products,194 NLRB 1234 (1972). We denythe Union's requestbecause wefind that such an extraordinaryremedy isnot warranted in the circumstancesof this case.The judge includedin his recommended Order a visitatonal clause au-thorizing the Board,for compliance purposes,to obtaindiscovery fromthe Respondent under the Federal Rulesof Civil Procedureunder the su-pervision ofthe UnitedStates court of appeals enforcing the Board'sOrder.In the circumstancesof this case,we find it unnecessary to in-clude such aclause.We shall modifythe judge's recommendedOrder ac-cordinglyDECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge. Thiscase was tried at Harrisburg, Pennsylvania, on 6 Febru-ary 1986. The charge was filed by the Union 28 October19851 and the complaint was issued 11 December andamended at the trial.During the Union's second attempt to organize theemployees, the Company discharged three union sup-porters, two of them over the protest of the shop super-visor. The primary issues are whether the Company, theRespondent, (a) discriminatorily discharged the unionsupporters and (b) unlawfully engaged in coercive inter-rogation and threatened reprisals and closure, in viola-tion of Section 8(a)(1) and (3) of the National Labor Re-lations Act.On the entire record, including my observation of thedemeanor of the witnesses, and after considering thebriefs filed by the General Counsel, the Company, andthe Union,Imakethe followingFINDINGS OF FACT1. JURISDICTIONThe Company, a Pennsylvania corporation, providestruck and trailer repair services valued at over $50,000annually to Pilot Freight Carriers, Inc. at Camp Hill,Pennsylvania;Pilot annually provides customers withinterstatetrucking services valued at over $50,000. TheCompanyadmits andIfind that it is an employer en-gagedin commerce within themeaning ofSection 2(6)and (7) of the Act and that the Unionis a labor organiza-tion withinthe meaningof Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. Treffinger's CredibilityThis casein largepart involves the credibility of Presi-dent Henry Treffinger, who ordered the 12 October dis-charge of union supporters Roger Hetrick and CrisKing-over the protests of Shop Supervisor RichardReever.It is undisputedthat after the Company won the repre-sentationelection a year earlier on 12 October 1984,President Treffmger gave shiftleaderHetrick $700 incash,without any record of the payment being shown inHetrick'spersonnelfile.As Hetrick credibly testified,Treffinger told himduringthe election campaign thatTreffingerwantedmechanic Cris King and anotherunion organizerfired for their union activities. Treffmgersaid"he wanted me to keep an eye on" them "and iftheymessedup somewhere, he wanted me to let himiAll dates are in 1985 unless otherwise indicated281NLRB No. 85 H. TREFFINGER REPAIR SERVICESknow so that he could have them fired."Treffmger alsotoldHetrick that he was well liked,that the employeesrespected him, and that if he would discourage the em-ployees from voting for the Union and the Union failed,Treffinger would give him $1 an hour wage increase"under the table." (Tr. 57-59.) The raise first appeared 4November 1984 on his personnel record,with no men-tion of the$700 in retroactivepay (Tr. 73).President Treffmger gave much conflicting testimonyin an effort to explain why he paid Hetrick the money incash.At one point he claimed,"Idon't remember forsure"paying it in cash,although he admitted that "Therewas no social security withheldby my company" (Tr.140).He later admitted paying the money in cash ratherthan by paycheck, but "There is no real reason" (Tr.141).He claimed that he decided to pay Hetrick the $1increase in July 1984,but because of the union problem(the 1984 election campaign),AttorneyNorman Whiteadvised that giving raises "would seem funny" andappear to be "a bribe" (Tr. 139,155, 158).After the evi-dence developed that the 1984 election campaign did notbegin until August(Tr. 166, C.P. Exh.2) and that hegave wage increases to three employees27 August (Tr.167-168),Treffinger testified(Tr. 168, 172):Q. Is there any reason why you didn'tgiveMr.Hetrick a $1.00 an hour on August27, '84?A. I can't answer that,I really can't.Q.... So the question is why didn't you givehim an increaseof $1.00 an hour on July 1, 1984?A. I have noreason, I have no idea.When testifyingon the stand,PresidentTreffinger ap-peared byhis demeanorto be willing to give any testi-mony that mightsupport the Company's cause. I discred-ithisdenialsthat he toldshift leaderHetrick to watchKing carefully and that themoney would be paid only ifthe Unionlost the election(Tr. 139-140) and his claimthat he decided in July 1984 (before theelection cam-paign) to pay Hetrick thewage increase.I find, as He-trick credibly testified, that Tref angergave him the cashpayment of $700 "underthe table"after promising himthe $1 wage increasefor hishelp in defeatingthe Union.During the 1985 election campaignPresidentTref-finger ordered the dischargeof both union supportersHetrick and King.His motivation is in issue.B. Alleged Discriminatory Discharges1.The 12 Octoberdischargeof Hetrickand Kinga.Hetrick's dischargeThe evidence is undisputed that the Company wasaware that shift leader Hetrick was supportingthe Unionin the 1985 election campaign. As Hetrick credibly testi-fied,he told Shop Supervisor Reever aboutthe first ofOctober that employees at the Pilotshop 'had talkedand we felt strongly that we needed a union"and thatduring the 1984 election campaign President Treffingerhad made a lot of promises and would not make themgood."I [am] going to support the Union." (Tr. 60-61.)517Hetrick hadbeen a valuable employee.President Tref-finger testifiedthat he hiredHetrick as the main shiftleader, thatHetrick"worked theshop"when SupervisorReever was not there and "ran theoffice," and that He-trick was"an extremely good mechanic" (Tr. 163). (TheCompany operatedat two locations,and Treffmger spent"Maybe an hour a month"at the Pilot shop(Tr. 134).)On 7 Octoberone of the antiunion employees, me-chanic Fred Siegfried,engaged Hetrick in some horse-play. (Shift Supervisor Reever had permitted horseplayin the shop and had not taken any disciplinary action tostop even the horseplayinvolving himself(Tr. 10, 40-41,66-69). Siegfried admitted engaging in horseplay as "acommon thingevery day"without being disciplined forit (Tr. 121-122).)As Hetrick (who impressed me as an honest, forthrightwitness)credibly testified,he was going upstairs forlunch whenSiegfriedmet him at the stairs,"grabbed mylunch and said`Hey, what is for lunch."'Siegfried toreHetrick's lunchbag and "I had a plate and stuff in therethat fell out." Hetrick toldSiegfried to let go and Sieg-fried did, but followedhim upstairs and asked "Whatwould you havedone if I hadn't let go your lunch?"Then the followinghappened.[Siegfried] grabbed me by my shoulders, he waslaughing, we had wrestled around and I pinned himon the floorand I asked him if he had enough andhe said"Let me up andIwill tell you."I let him upand he grabbed me by my shoulders again and wewrestled around again and I pinned him on thefloor for thesecond time and he let me up and Itold him to get his ass downstairs that I had hadenough.... He went about his business, he hadlaughed andwent down. [Tr. 62-63.]Siegfriedtestified that he didnot tell Supervisor Reeverabout the incident at the timefor fear ofgetting intotrouble foritand admitted jumping on Hetrick's backand putting him "in a bearhug" (thesecond time). Heclaimed however(contrary to Hetrick's credited testimo-ny) that he merely pretendedto grabHetrick's lunchbag,thatHetrick then grabbed him by theshoulders andplaced a choke hold on him, and that Hetrick laterapologized(Tr. 75, 77, 109-113). I find thatSiegfried'sversion waslargely fabricated.By his demeanor on thestand,Siegfried(like PresidentTreffinger) appeared will-ing to give any testimony that might support the Compa-ny's cause.The evidenceisundisputedthat 2 dayslater,9 Octo-ber, SupervisorReever askedHetrick ifhe was fightingFred Siegfried and Hetricksaid no,that "it was justFred'sgames."Reever said that Siegfried had not saidanythingabout it, but that another employee had report-ed Siegfried and Hetrick fighting,and that Reever"didn't think thatanything had went on,he just wantedto follow through with it." (Tr. 63-64.)The evidenceis also undisputed that the following Sat-urday, 12 October,Supervisor Reever telephoned He-trick at home and said"he had to leave me go." WhenHetrick arrived at the shop to pickup his discharge slip,Reever explained,"I ain't got no choice," he had to let 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDHetrick go "per H. Treffmger," that this was whatHenry (Treffmger) wanted. Reever "said he didn't thinkitwould hold up" and that he "told Henry that hewould have a lawsuit against him for this," but Tref-finger "said don't worry about it, that he would." (Tr.64.)The discharge slip (G.C. Exh. 6) stated that on 7October Hetrick "made a violent act against another em-ployee upstairs in the lunch room" and that his employ-ment terminated "per Henry Treffmger." Reever, whosigned the slip, told Hetrick that he put "per Henry Tref-finger" on it because he did not think Hetrick shouldhave been fired, "it was Henry's decision, not his" (Tr.65).The antiunion employee Siegfried did not receiveeven an oral warning (Tr. 120).b.King's dischargeThat same Saturdaymorning,at President Treffinger'sorders,SupervisorReever summarily discharged theUnion's chief organizer, Cris King, another shift leader(Tr. 39, 51). Reever admittedly told Treffinger, "I didn'tfeel that it was right" and "tried to talk Mr. Treffingerout of discharging him" (Tr. 29).A year earlier King was a union organizer whom, asfound above, Treffinger promised to pay shift leader He-trick money "under the table" to keep an eye on,seekinga pretext for discharging him. This time, when the an-tiunion employee Siegfried made an unsupported claimthat King had threatened him, Treffingerimmediately in-sisted on having King discharged-over Reever's pro-tests-withoutmaking any investigation to verify thesupposed threat.As King credibly testified (and as corroborated byshift leader Hetrick) there had been no threatening state-ment (Tr. 42, 66). King, Hetrick, and another employeewere filling out repair records at the timeclock between4:15 and 4:30 that Friday afternoon, 11 October. Sieg-friedwalked over and King asked him, "How do youfeel about Craig Wertz being fired?" (The Company haddischarged union supporter Wertz 4 days earlier, as dis-cussed below.) Siegfried replied that it did not matter tohim, "the only thing is that he had lent Craig a fewCraftsman tools and never got them back." King com-mented, "You might wish you had some Craftsman toolssome day," and Hetrick remarked that "I'll take all theCraftsman tools you want to give away." Siegfriedlaughed and left, and the other employees clocked out.(Tr. 42, 65-66.)The next morning (12 October) when King reported towork, Supervisor Reever told him that he was terminat-ed, that "I allegedlymade athreat to Fred Siegfried thenight before." King vigorously denied it. He crediblytestified (Tr. 43):Q.Do you recall anything else that Rick[Reever] talked about?A. Oh yes, he had told me that he had been onthe phone with Henry [Treffmger] three hours thenight before, that Fred [Siegfried] was upset and hehad called Henry and Henry had called Rick andRick claims that he tried to talk Henry out of let-ting me go, he was letting Roger [Hetrick] go at thesame timeand that it was puttinghim in a helluvabind because it was 50 percent of his daylight crew.Supervisor Reever gave King a dischargeslip, signedby Reever (G.C. Exh. 3), stating that on 11 October,.you made a personal threat to another employee at thePilot shop" and that King was terminated "per HenryTreffinger." King also credibly testified (Tr. 44-45):Q.Now do you recall whether or not Mr.Reever said anything to you regarding the wordingof the termination notice?A. Yes, he had told me that he had tried to talkHenry out of letting me go. He didn't feel it wasright.He also told Henry that he wasletting him-self open for a lawsuit. Henry told him to shut hismouth and let him worry about the lawsuits, andfor that reason that is why he put "for the abovereason your employment with H. Treffmger RepairService is hereby terminated per Henry Treff nger."He didn't want anythingcomingback on himself.He wanted it perfectly clear that this was Henry'sdecision and not his.Q. Were you ever questioned by Rick Reever oranyone else about the alleged threat before you gotthis termination notice?A. No I wasn't.According to Supervisor Reever he received a tele-phone call from Siegfried that Friday evening regardingsome talk with King at the timeclock about some Crafts-man tools and that "according to Mr. Fred Siegfried,Cris King said to him `Fred, if you keep opening yourfucking mouth all the time, it is going to get you in thefucking end."' Reever further testified that he telephonedTreffmger and told him about thestatementand Tref-fmger instructed him to discharge King. He admittedtelling Treffinger about King's union activity. He furtheradmitted givingKing the discharge notice the nextmorning without ever interviewing him about his versionof the conversation. (Tr. 12-13.) Reever later admittedtellingKing that he had tried to talk Treffmger out ofdischarging him (Tr. 28-29). (Although Reever appearedon the stand to be more truthful than Treffinger andSiegfried, part of his testimony appeared to be less thancandid. I credit King's testimony about what happenedand discredit Siegfried's.)I note that the Company took shifting positions at thetrial and in its brief. At the trial, when questioned by thecompany counsel, Reever claimed that King's threat wasnot the only reason for the discharge (Tr. 14). Reevermentioned incidents involving King's work in Januaryand mid-September, although his work was not men-tioned at the time of the discharge and although Kinghad never been given a written warning (Tr. 28). Whenasked by the counsel if those incidents "play[ed] any partinyour decision" to dismiss King, Reever answered,"Yes [they] did" (Tr. 20), contrary to the clear evidencethatReever did not decide to discharge King; it wasPresident Treffinger who made the decision, over Re-ever's protests. H. TREFFINGER REPAIR SERVICESAlso at the trial,when questioning King,the companycounsel stated the Company's position on the reason forits discharging him (Tr.52-53):Q. Did you ever go to the home of an employeeto tryand get him to sign a card?MR. WEINSTOCK[union counsel]:Objection as torelevance.MR. WHITE: We think it is relevant.We thinkwhile he had a right to engage in organizational ac-tivity,he did not have a right to make threats, hedidn'thave a right to go to the homes and harasspeople to the extent that they would call the policeand make threats against him if he didn't leave themalone.We think that the right to engage in organi-zational activity can be overstepped and that it wasoverstepped in this case and that the threat is but anexample of that.JUDGE LADWIG: Are you representing that hewas discharged for this conduct?MR. WHITE:Absolutely and the threat was partof it. Absolutely.JUDGE LADWIG:Overruled.Q. (By Mr.White):Did you go to the homes ofany employees to try and get them to sign cards?A. Before or after I was terminated?Q. Before?A. No I did not.In its brief,however,the Company shifted its position.It contends(at 8) that it"couldeasily have used those[January and September]incidents for dischargeif it hadan unlawful intention to act on the basis ofknownunionactivity[in the 1984 election campaign],but that (King)was discharged"solely as the result of the threat direct-ed at Siegfried."c.Treffinger's defenseWhen called as the last witness and asked why Kingand Hetrick were discharged, PresidentTreffmger didnot even mentiontheCompany'spurported reasons(King's threatening andHetrick'sfighting employeeSiegfried)until remindedby the companycounsel.Treffmgergave the following testimony in response toquestions by his counsel(Tr. 162-163):Q. Please tell the Judgewhy CrisKing was dis-charged.A. A numberof problems that were being cre-ated atPilot . . . .the deadline was growing. Thecomplaints was getting astronomical. Pilot told meif you can't control your men, we will find someonewho could, simple as that.Q. Didyou know about the threat to Siegfriedwhen you made the decision to discharge-THE WITNESS:... The reasonwhy Cris Kingwas let go was because-on accountof his workand his attitude.Q. (By Mr. White): Did you knowabout thethreat he made to Fred Siegfried?A. Yes.519Q.What did that have to do with your dischargedecision?A. It seems to be anytime we had a problem upthere at the last couple of weeks or couple ofmonths thereafter ... it was brought to my atten-tion-Cris King'sname cameup and Roger He-trick's name cameup, one right after the other. Iwas always having problems in that situation.Q. Whydid you fire Roger Hetrick?A.... He was an extremely good mechanic inmy opinion, he was and for some reason he justchanged.Rick[Reever] had problems controllingand the work quality was gone.... I said let Rickrun it the best way he sees fit.Q.What role did the fight with Siegfried have inyour decision to-A. It just happenedto be the topof the iceberg... that was the last straw that broke the camel'sback.Again Treffinger appeared on the stand to be willingto give any testimony that might support the Company'scause.I discredit these answers as mere effortsto fabri-cate a defense.d.ConcludingfindingsNowhere in the Company's brief is there any mentionof the fact that President Treffinger ordered the dis-charge of the two shift leaders over Shop SupervisorReever'sprotests.The Company also ignores the factthat (1) it discharged union-supporter Hetrick but failedto discipline antiunion Siegfried for engaging in thehorseplay or fight, (2) it discharged union supporterKing because of Siegfried's unsupported claim that Kinghad threatened him, without getting King's version ormaking any investigation, (3) it admitted having unionanimus,and (4)ittook shifting positions for the dis-charges.Instead the Company argues-without any record sup-port-the theory that"Siegfriedwas openly antiunionand King and Hetrick were frustrated in their efforts toconvert him to their side," that"they directed violenceand threats at him in an attempt to win him over," andthat in discharging them the Company"acted solely topreserve order." In fact,Siegfried initiated the horseplayagainst Hetrick.And even if it were true that King toldSiegfried that"Fred, if you keep opening your fuckingmouth all the time,it is going to get you in the fuckingend,"King was not threatening to take any actionagainst Siegfried.As the General Counsel points out inher brief,there is no claim that King told Siegfried "I'mgoing to get you in the end."I agree that at most thepurported statement would be "a prediction about theconsequences of Siegfried's conduct."The year earlier,President Treffmger demonstrated hiswillingness to violate the Act to defeat the Union. Hepaid shift leader Hetrick $700 "under the table" as hehad promised during the 1984 election campaign for He-trick's keeping an eye on Cris King and another unionorganizer in the hopes of finding a pretext for discharg- 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDing them and for Hetrick's joining the Company's suc-cessful campaign against the Union.In the 1985 electioncampaign,Hetrick hadturned againstthe Company be-causeof Treffmger's purported failure to keep his 1984campaign promises,and King was again the Union'sleading organizer at the plant. I find that the GeneralCounsel has made a prima facie showing that a motivat-ing factor in Treffinger's 11 October direction that Su-pervisor Reever discharged them the next morning overReever's protests was their union activity. I also find thatthe Company's shifting reasons for the discharges aremerepretexts and that therefore the Company has failedto rebut the prima facie case by carrying its burden todemonstrate that it would have discharged them in theabsence of their protected conduct.Wright Line, 251NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir.1981), cert. denied 455 U.S. 989 (1982), approved by theSupremeCourt inNLRBv.TransportationManagementCorp.,462 U.S. 393 (1983). Accordingly I find that theCompany discriminatorily discharged Hetrick and Kingin violation of Section 8(a)(3) and(1) of the Act.2.Wertz' 7 OctoberdischargeThe evidence is undisputed that when President Tref-finger hired mechanic Craig Wertz in May, Treffingertold him about the Union's 1984 effort to organize theshop and said for him not to worry if someone ap-proached him about the Union, that Treffmger wouldtake care of it.Treffmger also stated (as discussed below)that he would have to fold up if the Union was ever or-ganized.Yet Wertz,who signed a union authorizationcard 2 October, revealed to the Company that he was aunion supporter by refusing(also as discussedbelow) toturn in his card to Supervisor Reever.On 7 October hewas the first of threeunionsupporters to be discharged.But Wertz did not have a good work record. On 11July Supervisor Reever gave him a written warning (R.Exh. 5)for failing to grease half a unit(missing fivegrease fittings underneath the fifth wheel).The warningstated that"any further incidents of this nature willresult in your being suspended from work for a period ofthree days without pay." On 13 September (also beforethe 1985 union organizing began) Reever gave Wertz an-other written warning stating that on "numerous occa-sions you have been warned by myself and Henry Tref-finger about your repeated errors and poor workmanshipon Pilot Freight equipment.These incidents include sign-ingwrite-ups off when the repairs were not made toburning the back of the cab of a new tractor." It warnedthat "one more incident of this nature will result in yourimmediate dismissal from H.Treffmger Repair Service."On 7 October (afterWertz signed a union card)Reever gave him a discharge notice (R. Exh. 3) statingthat on 4 October he failed to clean off a brake liningand failed tosteamclean the wheel after a wheel sealwas replaced "and you left one nut off of the axle studwhich holdsthe axle in place."The notice referred to his9 September warning letter and stated that his employ-ment was terminated.Wertz was aware that his failure to clean the greasefrom the wheel could result in the driver believing thewheel seal was leaking and could cause the needless re-placement of a good wheel seal. Although he testifiedthat the shift leader told him to hurry up because driverswere on the clock waiting and that the shift leader knewthe steam cleaning had not been done(Tr. 87),he admit-ted that it was his responsibility to do the job (Tr. 88).He testified that he felt that he did not leave off the nut,pointing out that the wedge (which is inserted before thenut, holding the axle tight)was still in place after thetruck had been driven 200 or 300miles.Yet he testifiedthat he did not feel the nut "just up and came off be-cause they were put on with a pneumatic air tool." Heexpressed the opinion that he was set up. When askedwhy he answered "because I wasn't the most well-likedperson . . . in the shop . . . with several of the otheremployees because I hadmy way ofdoing things andthey had theirs." (Tr. 90-93, 101.) Obviously this hadnothing to do with his limited union activity(signing aunion card instead of turning in the blank card to theCompany).The General Counselcontendsthat "Although theremay be some merit" inthe Company's claimthatWertz"was not a perfect mechanic,"she submits that in the ab-sence of theunion campaign,the Company would nothave terminated him for these"relativelyminor omis-sions." Because of his poor work record, however, I donot agree. I find that the General Counsel has failed tomake a prima facie showing that a motivating factor inWertz' discharge was his union activity.I alsofind thateven if such a showing were made, the Company had re-butted the prima facie case by carrying its burden todemonstrate that it would have discharged him in the ab-sence of his protected conduct. I therefore find that theGeneral Counsel has failed to prove that Wertz was dis-criminatorily discharged.C. Alleged Coercion1.Threats of closure and reprisalsThe evidence is undisputed, as mechanic Wertz credi-bly testified, that inMay when President Treffingerhired him, Treffinger "saidthat the Union would put alittleman like him out of business and he would have tofold up if the Union was ever organized." (Tr. 82-83.)In late September the union organizing began at theCamp Hill shop, where Supervisor Reever and 11 me-chanics were providing truck and trailer repairs for PilotFreight Carriers. On 1 October Reever spoke to shiftleader Hetrick at the timeclock. The evidence is undis-puted that Reever said he had talked to President Tref-finger on the telephone and that Treffinger had said thathe wasgoingto pull out because he "was tired of every-thing that was going on with the Union." Then Reeversaid that Treffmger had given him "total control of theshop and that things were going to change," he was"going to start playing hardball . . . no more softball,"and that "he was going to start handing out more [warn-ing] letters and that if we couldn't make our own deci-sions, that he would find people to make them for us."(Tr. 61.)On Wednesday, 2 October, after shift leader King hadbeen off the first 2 days of the week, Supervisor Reever H. TREFFINGER REPAIR SERVICESspoke to him at the timeclock in the presence of shiftleader Hetrick.As King credibly testified,Reever statedthat he had had this talk with the other employees "andIwas the only one that he hasn't talked to yet."Reeverstated that the upcoming Sunday was supposed to havebeen the last day and that Treff nger"was tired of theunion bullshit and just all the problems they had beenhaving at the shop and he was going to fold her up .. .was going to pull out."Then Reever said he had con-vinced Treffmger to give him the total control of theshop,that"there was going to be no more softball, hewas going to play hardball." (Tr. 41.) Hetrick crediblyrecalled that Reever also stated that"he was going tostart giving...warning letters and that if we couldn'tdo our job,that he was going to fmd people to do themfor us" (Tr. 62).The evidence is also undisputed,as shift leader Hetrickcredibly testified,that President Treffmger himself saidin this election campaign(aswell as in the 1984 cam-paign) "that he was going to pull out if the Union gotin" (Tr. 81).I find it clear that Shop Supervisor Reever's threats ofreprisals(playing"hardball"and giving warning lettersbecause of the union activities)in the 1 and2 Octoberconversationswith employees Hetrick and King werecoercive and violated Section 8(axl).I also find it clear that Reever's statements to the em-ployees in these two conversations about President Tref-f nger's threat to pullout or fold up the shop for the samereason(that Treffinger"was tired of everything that wasgoing on with the Union" and "was tired of the unionbullshit")were coercive and also violated Section8(axl). As the General Counsel contends,the statementswere"threats of economic reprisals to be taken solely on[Treffinger's] own volition."NLRBv.Gissel Packing Co.,395 U.S. 575,619 (1969).I further find that President Treffmger's threat to me-chanic Wertz in May (that"the Union would put a littleman like him out of business and he would have to foldup if the Union was ever organized")and his threat inthe election campaign (that"he was going to pull out ifthe Union got in")were also unlawful.Treffinger did notstatewhy the Union would put him out of business orwhy he would pull out if the Union got in. The threatswere therefore not predictions"carefully phrased" onthe basis of "objective fact"to convey Treffmger's beliefof "demonstrably probable consequences beyond his con-trol."Gissel,395 U.S. at 618.I therefore find that thesethreats likewise violated Section 8(a)(1).Inote that the Company,in its defense of additionalpurported threats(not alleged in the complaint),relies onthe unsupported claims by PresidentTreffmgerand ShopSupervisor Reever that it has an illegal oral agreementwith Pilot Freight Carriers that it will vacate the shopwithin 2 weeks if the shop is unionized.(The Unionargues that"There is absolutely no evidence substantiat-ing this position-no contract,no letter, no witnesses"and that it is particularly incredible"as Pilot itself iscompletely unionized.")Supervisor Reever claimed that a Pilot representativetold President Treffinger"on a number of occasions thatif employees of Treffinger were unionized, then Pilot521would dropTrefffmger" (Tr. 13-14).He also claimed thathe told the employees that"if the shop would go union,Pilotwould not keep us there any longer,we wouldhave to vacate within two weeks time period" (Tr. 14)and that both he and Treffinger told all the employees inthe campaign"that if this shop does go union with H.Treffinger or regardless who is there,they would haveto vacate the premises within two-week notice becausethat shop would not be union" (Tr. 35).Treffingerclaimed that there was an"understanding" that"shouldwe go union,"he would give Pilot "a two-week graceperiod so they could find someone else to take over myposition" (Tr. 161).He also claimed that after he re-ceived the Union'swritten recognition request (C.P.Exh. 1)about 5October (that is, after the threats allegedin the complaint),he "Absolutely"did point out toReever that if the Union got in,he would close theplace" (Tr. 137).The company counsel argued at the trial(Tr. 173):MR. WHrrE:...We are not making any bonesabout the fact that Mr. Treffinger didn'twant theUnion there, nor are we making any bones or tryingto hide the fact that as far as we know, we will notbe there theday the shop is unionized.That is partof our understanding.Does it make it legal? No itdoesn't make it legal,but it is a fact and we are notdenyingit.That isby no means a frivolous defense.The evidence is clear thatboth Treffmgerand Reeverthreatened employees with shop closure but, as the cred-ited evidence shows,not because of any purported un-derstanding or agreement that the Company must leavethe shop in 2 weeks if the employees vote for a union. IdiscreditReever's claim that he and Treffmger told allthe employees this.I find,however, that even if it weretrue (a)that Pilot entered into such an illegal agreementwith the Company,(b) that Treff ngerand Reeverthreatened the employees that it would close the shop ifthey went union,telling them that the illegal agreementwould force the Company to close,and (c)the threatswere alleged in the complaint to be unlawful,Iwouldfind that the threats did violate theAct. They would bethreats of retaliation for the employees'engaging in pro-tected concertedactivityand the illegal agreement (todeprive the employeesof work ifthey voted union)could not legalize the coercive threats.2. InterrogationOn Wednesday,2 October,mechanic Wertz signed aunion authorization card despite (a) President Tref-finger's statements to him in May when he was hiredthatTreffmgerwould take care of it if he was ap-proached in another organizingeffortand that Treffingerwould have to close theshop if itwas organized and (b)Supervisor Reever's statements to employeeson 1 Octo-ber aboutTreffmger'sshop-closure threat.Later thatweek, when Wertz wasin the officetalking to Reever,he asked Reever a question in an apparent attempt toleadReever into believing that he was not supportingthe Union.He asked"who in the fuck give my phonenumber out?"Reever asked if somebody called him and 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe answered yes, the union representative.The evidenceisundisputed that Reever then proceeded to ask Wertzquestions,causing him to reveal that he was probablysupporting the Union.Reever"asked if I was basicallyfor the Union or against it" and"Ididn't say yea ornay." Reever"asked if I was asked to sign an authoriza-tion card"and again he did not respond.Next,asWertzcredibly testified,Reever "told me that if I didn't wantthe card. . .if I was going to sign the card,okay, if Ididn't,okayagain,itdidn'tmatter to him;but if I didn'tsign it, to give it to him because several of the other em-ployees did. He said he had a couple of them in on thedesk at that time." (Tr. 84-85.) (Siegfried was the first toturn hisin (Tr. 108).) Wertzdid not turn in a blank card.His discharge the following Monday is alleged to be inretaliation for this union support(although I have foundthat the General Counsel has failed to prove it).The complaint alleges that Supervisor Reever unlaw-fully "interrogated an employee regarding his supportfor the Union by soliciting the employee to give him anunsigned union authorization card."Under the circum-stances I find that Reever's request that Wertz give himWertz' union card(which Wertz had already signed) ifWertz did not sign it was unlawful.The Company had ahistory of hostility to the Union. Reever was the top su-pervisor at the shop except for about 1 hour a monthwhen President Treffinger was there.Reever sought in-formation (Wertz' union support) that could be usedagainst the employee.Wertz evaded otherprobingques-tions in the same conversation.I find that the alleged interrogation of Wertz reason-ably tended to coerce employees and violated Section8(a)(1).CONCLUSIONS OF LAW1.By disciminatorily discharging Roger Hetrick andCris King on 12 October because of their support of theUnion,the Companyengaged in unfair labor practicesaffecting commerce within the meaning of Section8(a)(3) and(1) and Section 2(6) and(7) of the Act.2.By threatening to take reprisals and to close theshop in retaliation for the employees'union support, theCompany violated Section 8(a)(1).3.By engaging in coercive interrogation,the Companyfurther violated Section 8(axl).4.TheGeneral Counsel has failed to prove that CraigWertz was disciminatorily discharged.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policiesof the Act.The Respondent having disciminatorily dischargedtwo employees,itmust offer them reinstatement andmake them whole for any loss of earnings and other ben-efits, computed on a quarterly basis from date of dis-charge to date of properofferor reinstatement,less anynet interim earnings,as prescribedinF.W.WoolworthCo., 90 NLRB 289 (1950),plus interest as computed inFlorida Steel Corp.,231 NLRB 651 (1977).On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed2ORDERThe Respondent,H. Treffmger Repair Services, Inc.,Camp Hill,Pennsylvania,itsofficers, agents, successors,and assigns, shall1.Cease and desist from(a)Discharging or otherwise discriminating againstany employee for supporting Teamsters Local Union No.776 a/w International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America, or anyother union.(b) Threatening to take reprisals against employees forsupporting a union.(c)Threatening to close the shop if the employeesvote for a union.(d) Coercivelyinterrogating any employee about unionsupport.(e) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policies of the Act.(a)Offer Roger Hetrick and Cris King immediate andfull reinstatement to their former jobs or, if those jobs nolonger exist,to substantially equivalent positions,withoutprejudice to their seniority or any other rights or privi-leges previously enjoyed,and make them whole for anyloss of earnings and other benefits suffered as a result ofthe discrimination against them, in the manner set forthin the remedy section of the decision.(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst themin any way.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its facility in Camp Hill, Pennsylvania,copies of the attached notice marked"Appendix."3Copies of the notice, on forms provided by the RegionalDirector for Region 4, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-2 If no exceptions are filed as provided by Sec.102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses-3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " H. TREFFINGER REPAIR SERVICESent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply. To determine or securecompliance with the Order, the Board or any authorizedrepresentatives may obtain discovery from the Respond-ent, its officers, agents, successors,or assignsor from anyperson having knowledge of any compliancematter, asprovided in the Federal Rules of Civil Procedure. Thediscovery shall be conducted under the supervision ofthe United States Court of Appeals enforcing the Orderand may be on any matter reasonably related to the com-pliance.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS ORDERED that the complaintisdismissedinsofaras it allegesviolations of the Act not specifically found.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join, or assist any union523To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOTdischarge or otherwise discriminateagainst any of you for supporting Teamsters LocalUnionNo. 776 a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica, or any other union.WE WILL NOTtake any reprisals against you for sup-porting a union.WE WILL NOTthreaten to close the shop if you votefor a union.WE WILL NOTcoercively question you about yourunion support.WE WILL NOTin any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed you by Section7 of the Act.WE WILL offer Roger Hetrick and Cris King immedi-ate and full reinstatement to their former jobs or,if thoseno longer exist,to substantially equivalent positions,without prejudice to their seniority or any other rightsor privileges previously enjoyed and WE WILL makethem whole for any loss of earnings and other benefitsresulting from their discharge, less any net interim earn-ings,plus interest.WE WILL notifyeach of them that we have removedfrom our files any reference to their discharge and thatthe discharges will not be used against them in any way.H. TREFFINGER REPAIR SERVICES, INC.